             Case: 20-12062        Doc: 4     Filed: 06/19/20           Page: 1 of 1




                                                Certificate Number: 03621-0KW-CC-034578783

                                              1111111111111111111111111111111111111111111111111111111111111111111
                                                                  03621-0KW-CC-034578783




                     CERTIFICATE OF COUNSELING


I CERTIFY that on June 19, 2020, at 10:52 o'clock AM EDT, Nathan A York
received from Credit Card Management Services, Inc. d/b/a Debthelper.com, an
agency approved pursuant to 11 U.S.C. 111 to provide credit counseling in the
Western District of Oklahoma, an individual [or group] briefing that complied
with the provisions of 11 U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   June 19 2020                           By:        /s/Kenslande Jeanbart


                                                Name: Kenslande Jeanbart


                                                Title:    Credit Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 52l(b).
